EXHIBIT 10.1

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter, this
“Amendment”) is executed effective as of May 7, 2003, by and among BANCTEC,
INC., a Delaware corporation (“BancTec”), BTI Technologies L.P., a Texas limited
partnership (“BIT Tech” and jointly and collectively with BancTec, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (each individually as
“Lender” and collectively “Lenders”) and HELLER FINANCIAL, INC., a Delaware
corporation, in its capacity as Agent for the Lenders (“Agent”), to be effective
as of the respective date hereinafter specified.

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001, (as amended, supplemented or
otherwise modified, the “Loan Agreement”); and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement in the
manner, and subject to the terms and conditions, provided below.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01        Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meaning as in the Loan Agreement,
as amended hereby.

 

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS

 

2.01        Amendment to Section 2.1(B) of the Loan Agreement.

 

(a)           Effective as of the date hereof, the second sentence of
Section 2.1(B) of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following sentence therefor:

 

“The aggregate amount of the Revolving Loan Commitment shall not

exceed at any time $40,000,000.”

 

Fifth Amendment to Loan Agreement

9140.117:234729

 

1

--------------------------------------------------------------------------------


 

(b)           Effective as of the date hereof , the definition of “Borrowing
Base” contained in Section 2.1(B) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

 

“‘Borrowing Base’ means, as of any date of determination, an amount equal to the
sum of (a) 85.00% of Eligible Accounts less Dilution Reserves, plus (b) 50.00%
of Eligible Accrued Unbilled Accounts less Dilution Reserves; plus (c) the
lesser of (i) $20,000,000, or (ii) 85.00% of the net orderly liquidation value
of Eligible Inventory (net orderly liquidation value to be determined in a
manner and pursuant to documentation satisfactory to Agent, in its reasonable
credit judgment) or (iii) 50.00% of Eligible Inventory, plus (d) the lesser of
(i) 40,000,000, or (ii) 100.00% of the fair market value of Eligible Cash
Collateral, and less, in each case, such reserves as Agent in its reasonable
credit judgment may elect to establish.  ‘Dilution Reserve’ means, as of any
date of determination, a reserve for the amount by which the total dilution of
Accounts exceeds five percent (5%); with dilution referring to all actual and
potential offsets to an Account, including, without limitation, customer payment
and/or volume discounts, write-offs, credit memoranda, returns and allowances,
and billing errors.  The Dilution Reserve shall be adjusted after each field
examination audit of the Collateral conducted by Agent or any authorized
representative designated by Agent.”


 

2.02        Amendment to Section 2.1(H) of the Loan Agreement.  Effective as of
the date hereof, the second sentence of Section 2.1(H)(1) of the Loan Agreement
is hereby amended by deleting it in its entirety and substituting the following
sentence therefor:

 

“The aggregate amount of Letter of Credit Liability with respect to all Lender
Letters of Credit outstanding at any time shall not exceed $40,000,000.00.”


 

2.03        Amendment to the Signature Page of the Loan Agreement.  Effective as
of the date hereof, the signature page of the Loan Agreement is hereby amended
such that the reference to the dollar amount of the Revolving Loan Commitment
thereon shall be “$40,000,000.00”.

 

ARTICLE III

CONDITIONS PRECEDENT

 

3.01        Conditions to Effectiveness.  Notwithstanding anything herein to the
contrary, the effectiveness of this Amendment is subject to the satisfaction of
the following conditions precedent, unless specifically waived in writing by
Agent:


 

(a)           Agent shall have received, in form and substance satisfactory to
Agent and duly executed by Borrower, (i) this Amendment and (ii) such additional
documents, instruments and information as Agent or its legal counsel, Patton
Boggs LLP, may request; and


 

(b)           All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and the agreements described in
clause (a) above and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel, Patton Boggs LLP.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV

NO WAIVER


 

4.01        Nothing contained herein shall be construed as a waiver by Agent or
any Lender of any covenant or provision of the Loan Agreement, the other Loan
Documents, this Amendment, or of any other contract or instrument between
Borrower, Agent and/or any Lender, and Agent’s or any Lender’s failure at any
time or times hereafter to require strict performance by Borrower of any
provision thereof shall not waive, affect or diminish any right of Agent and/or
any Lender to thereafter demand strict compliance therewith.  Agent and Lenders
hereby reserve all rights granted under the Loan Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between Borrower,
Agent and/or any Lender.

 

ARTICLE V

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 

5.01        Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents, and except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  Borrower, Agent and Lenders agree that the
Loan Agreement and the other Loan Documents, as amended hereby, shall continue
to be legal, valid, binding and enforceable in accordance with their respective
terms.


 

5.02        Representations and Warranties.  Borrower hereby represents and
warrants to Agent and Lenders that (a) the execution, delivery and performance
of this Amendment and any and all other Loan Documents executed and/or delivered
in connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Event of Default or Default
under the Loan Agreement has occurred and is continuing, unless such Event of
Default or Default has been specifically waived in writing by Lenders; and
(d) Borrower is in full compliance with all covenants and agreements contained
in the Loan Agreement and the other Loan Documents, as amended hereby.

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

 

6.01        Survival of Representations and Warranties.  All representations and
warranties made in the Loan Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent or any Lender to
rely upon them.


 

6.02        Reference to Loan Agreement.  Each of the Loan Documents, including
the Loan Agreement and any and all other agreements, documents or instruments
now or hereafter executed

 

3

--------------------------------------------------------------------------------


 

and delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement, as amended hereby.

 

6.03        Expenses of Agent.  As provided in the Loan Agreement, Borrower
agrees to promptly pay all fees, costs and expenses incurred by Agent (including
attorneys’ fees and expenses, the allocated cash of Agent’s internal legal staff
and fees of environmental consultants, accountants and other professionals
retained by Agent) incurred in connection with the review, negotiation,
preparation, documentation and execution of this Amendment.


 

6.04        Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


 

6.05        Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent and Lenders and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Agent and
Lenders.


 

6.06        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.


 

6.07        Effect of Waiver.  No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.


 

6.08        Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


 

6.09        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 

6.10        Final Agreement.  THE LOAN DOCUMENTS, AS AMENDED HEREBY, REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NOT UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER, LENDERS AND AGENT.


 

[The Remainder of this Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

BANCTEC, INC.

 

 

 

 

 

By:

 

 

Name: Brian R. Stone

 

Title:   Chief Financial Officer

 

 

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Stone

 

 

Title:

Chief Financial Officer

 

 

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and Sole Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Fifth Amendment to Loan and Security Agreement
9140.117:234729

 

5

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION

 

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set-off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

 

 

WELSH, CARSON, ANDERSON & STOWE VIII, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

WCAS VIII Associates, L.L.C., its General Partner

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Stone

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 


 

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Fifth Amendment to Loan Agreement

9140.117:234729

 

--------------------------------------------------------------------------------